EXHIBIT NOTE AND WARRANT PURCHASE AGREEMENT This Note and Warrant Purchase Agreement (this “Agreement”), dated as of February 17,2009, is made by and among Genius Products, Inc., a Delaware corporation (“Genius Inc.”), Genius Products, LLC, a Delaware limited liability company (“Genius LLC” and, collectively with Genius Inc., “Genius”), and each of the other parties whose name appears from time to time on the signature pages hereto (each an “Investor” and collectively, the “Investors”). WHEREAS, on the terms and subject to the conditions set forth herein, each Investor is willing to purchase from Genius LLC, and the Genius LLC is willing to issue and sell to such Investor, a promissory note in the principal amount set forth opposite such Investor’s name on Annex A hereto; WHEREAS, on the terms and subject to the conditions set forth herein, each Investor is willing to purchase from Genius Inc., and Genius Inc. is willing to issue and sell to such Investor, a Warrant for the number of shares of Genius Inc.’s Common Stock set forth opposite such Investor’s name on Annex A hereto; and WHEREAS, the Board of Directors of Genius Inc. has authorized, and the stockholders of Genius Inc. have approved, a 500-for-1 reverse split of the Common Stock (the “Reverse Split”) so that Genius Inc. will have sufficient authorized shares of Common Stock to issue the Warrant Shares upon exercise of the Warrant.The Reverse Split will be effected immediately upon the filing with the Commission of a definitive Information Statement on Schedule 14C, the mailing to stockholders of Genius Inc. of such Schedule 14C and the expiration of the 20-day waiting period specified by the Commission in Rule 14c-2 under the Exchange Act (the “Reverse Split Procedure”). NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this Agreement, and for other good and valuable consideration the receipt and adequacy of which are hereby acknowledged, the parties agree as follows: ARTICLE 1. DEFINITIONS Article 1.1. In addition to the terms defined elsewhere in this Agreement, for all purposes of this Agreement, the following terms shall have the meanings indicated in this Definitions section: “Action” means any action, suit, inquiry, notice of violation, proceeding (including any partial proceeding such as a deposition) or investigation pending or threatened in writing against or affecting Genius Inc., any Subsidiary or any of their respective properties before or by any court, arbitrator, governmental or administrative agency, regulatory authority (federal, state, county, local or foreign), stock market, stock exchange or trading facility. “Affiliate” means any Person that, directly or indirectly through one or more intermediaries, controls or is controlled by or is under common control with a Person, as such terms are used in and construed under Rule 144. EXHIBIT “Business Day” means any day except Saturday, Sunday and any day which is a federal legal holiday or a day on which banking institutions in the State of New York are authorized or required by law or other governmental action to close. “Closing” means the closing of the transactions contemplated under Section 2.1. “Closing Date” means the date hereof. “Commission” means the Securities and Exchange Commission. “Common Stock” means the common stock of Genius Inc., par value $0.0001 per share, and any securities into which such common stock may hereafter be reclassified. “Company Counsel” means Reed Smith LLP. “Disclosure Materials” has the meaning set forth in Section 4.8. “Evaluation Date” has the meaning set forth in Section 4.19. “Exchange Act” means the Securities Exchange Act of 1934, as amended. “GAAP” means U.S. generally accepted accounting principles. “Intellectual Property Rights” has the meaning set forth in Section 4.16. “Lien” means any lien, charge, encumbrance, security interest, right of first refusal or other restrictions of any kind. “Material Adverse Effect” means any of (i) a material and adverse effect on the legality, validity or enforceability of any Transaction Document, (ii) a material and adverse effect on the results of operations, assets, prospects, business or condition (financial or otherwise) of Genius Inc. and the Subsidiaries, taken as a whole, or (iii) an adverse impairment to Genius Inc.’s or Genius LLC’s ability to perform on a timely basis its obligations under any Transaction
